NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 DAVID L. JOHNSON,
                  Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2019-1853
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 18-775, Judge Margaret C. Bartley.
                ______________________

                Decided: October 2, 2019
                ______________________

   DAVID L. JOHNSON, Portland, OR, pro se.

     ISAAC B. ROSENBERG, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, MARTIN F. HOCKEY, JR., ROBERT EDWARD
KIRSCHMAN, JR.; CHRISTINA LYNN GREGG, Y. KEN LEE, Of-
fice of General Counsel, United States Department of Vet-
erans Affairs, Washington, DC.
                  ______________________
2                                         JOHNSON v. WILKIE




        Before DYK, PLAGER, and STOLL, Circuit Judges.
PER CURIAM.
    David L. Johnson (“Johnson”) appeals from a decision
of the United States Court of Appeals for Veteran Claims
(“Veterans Court”). The Veterans Court affirmed a deci-
sion of the Board of Veterans’ Appeals (“Board”) that de-
nied his claim for entitlement to service connection for left
and right knee disabilities. We dismiss for lack of jurisdic-
tion.
                        BACKGROUND
    Johnson served on active duty in the U.S. Army from
June to December 1977. In November 1977, Johnson in-
jured his right knee after falling down stairs at his bar-
racks. He was diagnosed with a collateral ligament strain.
Johnson was given light duty and placed on crutches for
two to three weeks.
     In October 2010, Johnson filed a claim for service con-
nection for a bilateral knee condition. 1 In a written state-
ment filed as part of his claim, Johnson stated that his
right-knee disability was due to the in-service injury and
his left-knee disability resulted from him favoring his right
knee ever since.
    In March 2011, Johnson underwent a VA examination.
In his report, the examiner concluded that while Johnson
suffered from knee disabilities, there was no “nexus” be-
tween the current status of Johnson’s knees and Johnson’s
in-service injury. J.A. 29. The examiner noted that John-
son had worked physically laborious jobs after leaving the
Army, had an intervening injury while playing basketball
that resulted in arthroscopic surgery, and for 13 years after


    1  Johnson also claimed entitlement for an unrelated
back disability sustained in 1975. He does not raise this
claim on appeal.
JOHNSON v. WILKIE                                          3



the surgery had “excellent range of motion” and only “gen-
eralized aches.” Id. Thus, the examiner concluded that
Johnson’s current knee status was “not at least as likely as
not related to [his] service.” Id.
    Johnson appealed to the Board. The Board agreed with
the examiner, concluding that Johnson’s knee condition
had no service connection. The Veterans Court affirmed
the Board. Johnson now appeals to this court.
                        DISCUSSION
    This court’s authority to review decisions of the Veter-
ans Court is limited. Title 38, Section 7292(a) provides that
this court may only review a decision of the Veterans Court
with respect to the validity or interpretation of any statute
or regulation relied on by the court in making its decision.
Further, except to the extent that an appeal presents a con-
stitutional issue, this court may not review “(A) a challenge
to a factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2). If an appellant’s case does not meet
these criteria, Section 7292(d) requires that we dismiss the
appeal.
    This appeal involves neither constitutional issues 2 nor
the validity or interpretation of any statute or regulation.
Instead, Johnson argues in his informal brief that his knee
suffers from the “same injury” as the one he sustained
while in service, and that he now has problems with his
other knee because he had to use that knee instead of the
injured knee. Appellant’s Informal Br. Resp. No. 3, 5. This
argument merely challenges the Board’s factual


    2   Johnson indicates in his brief that the Veterans
Court “decide[d] constitutional issues.” Appellant’s Infor-
mal Br. Resp. No. 3. However, Johnson does not identify
any such constitutional questions, and the Veterans Court
opinion mentions no such issue.
4                                           JOHNSON v. WILKIE




determination that Johnson’s knee status is not service
connected, and we lack jurisdiction to review it. See 38
U.S.C. § 7292(d)(2)(A). Johnson’s arguments that the Vet-
erans Court “failed [in] giving [him the benefit of] the
doubt” with respect to his knee injuries, Appellant’s Infor-
mal Br. Resp. No. 4, and failed to satisfy the “duty to as-
sist,” J.A. 4, in the context of this case are just additional,
unreviewable challenges to the Board’s factual determina-
tions.
                        DISMISSED
                            COSTS
    No costs.